DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
Receipt is acknowledged of the Amendment and Response filed 12/3/2020. Claims 1, 7-9, 11-13, 15, 16, 18, 23-29, 31-33, and 35-36 are pending in the application.   Claims 28 and 29 are withdrawn from consideration, being directed to a non-elected invention. Claim 1 was amended. Claims 2-6, 10, 14, 17, 19-22, 30, 34 were previously canceled by the applicant.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-9, 11-13, 15, 16, 18, 23, 25- 27, 32, 33 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schrader et al. (WO2011/089249 A1), in view of Klingenberg (US2008260919A1, cited by the applicant in an IDS) and further in view of Runge et al. (US 2003/0031706 Al), as evidenced by Cort W.M. J Am Oil Chem Soc (1974) 51: 321, https://doi.org/10.1007/BF02633006
Regarding claim 1, Schrader discloses an emulsion having an aqueous phase comprising a higher alcohol, a sugar alcohol, or a sugar syrup, and quillaia extract as emulsifier in producing emulsions of liposoluble additives including natural colorants, essential oils, liposoluble flavoring, and tocopherols for use in beverages, wherein the Schrader (Table 1) discloses  compositions  with  14.5% propylene glycol, 22% glycerol and 56.5% sugar syrup of 72 deg. Brix (corresponding to a solids content of  40.68% ) and therefore a combined content of higher alcohol, sugar alcohol and sugar syrup of  77.18% which falls within the claimed range of 40% to 80%.  The syrup is an invert sugar syrup, which by definition is a combination of glucose and fructose, as claimed. Regarding the limitation of independently selecting a sugar alcohol and a sugar syrup from the recited groups, Schrader discloses glycerol and other alcohols,  and sugars selected from glucose, fructose, other sugars or a sugar syrup that is a mixture of glucose and fructose (inverted sugar syrup) [page 3 line 25 through page 4 line 3; and page 9 lines 3-19]. Schrader broadly discloses an emulsion having an aqueous phase comprising a higher alcohol, a sugar alcohol, or a sugar syrup, which is considered to include known species of sugar alcohols and sugar syrups, for enhanced stability of a composition comprising saponins.  Schrader discloses “type 2 “ or purified saponins as claimed, because Schrader specifically mentions purified saponins further qualified based on preferred molecular weight.  
Schrader discloses using preferably quillaia saponins in the form of an aqueous extract from the bark of quillaia having a content of triterpenic saponins in making stable emulsions for food products.  Preferably an extract of quillaic acid saponins, is used in the form of an aqueous extract having a content of triterpenic saponins in the range of from 2 to 50 wt. %, preferably in the range of from 5 to 35 wt.%, most preferably in the range of from 10 to 25 wt.%, based on the total mass of the aqueous saponin extract.

Schrader discloses that compositions of the invention may include liposoluble colorants such as carotenoids preferably beta-carotene (page 12 lines 15-20). Schrader discloses that ascorbic acid is added as a preferred  antioxidant, (page 15 line 24) and that tocopherols are added to prevent oxidation of liposoluble substances (page 17 lines 12-13).  Although Schrader does not disclose ascorbyl palmitate in the composition, ascorbyl palmitate, an ester of ascorbic acid is a known antioxidant (see Cort) in compositions comprising fats and oils, and is more effective and efficient than ascorbic acid in providing oxidative stability to such compositions (Cort, Table V). Further, Cort discloses that a combination of ascorbyl palmitate and tocopherols has synergistic antioxidant effects in compositions comprising fats and oils. (Cort .Table 1), and provide enhanced stability to carotenoids when used in combination with tocopherols (Cort page 324 column 2 paragraph 2) at levels from 0.003-5.0% (page 324 column 2 paragraph 3).   Furthermore,  Klingenberg discloses successfully preparing an emulsion having improved stability at acidic pH in beverage compositions comprising a liposoluble colorant beta-carotene, by including an emulsifying system having  a sugar ester, a sugar alcohol or sugar syrup and  lecithin ([0038], working examples), wherein  the emulsifying system comprising sugar ester and lecithin has high stability  to acid [0048], and the emulsion comprises ascorbyl palmitate at an exemplary  concentration of 1% and tocopherols in the oil phase, which falls within the claimed range.   Klingenberg does not disclose “ascorbyl palmitate as emulsifier”.  Runge however discloses that ascorbyl palmitate is applied as an emulsifier at a concentration of 20% to 80% by weight of added carotenoids, in preparing stable emulsions comprising carotenoids, tocopherols, with (Example 5) or without ascorbic acid (Example 4) and at an exemplary concentration  of  about 3% by weight in an emulsion comprising carotenoids (Example 4), which falls within the claimed range.  
As  Schrader , Klingenberg  and Runge are all directed to making emulsions of liposoluble colorants, one of ordinary skill in the art would include ascorbyl palmitate in a composition in Schrader, in amounts in the claimed range, with a view  to further improve the stability of the system with a reasonable expectation of success..  Ascorbyl palmitate inherently functions as both emulsifier and antioxidant in the system.
Schrader discloses an exemplary  vegetable oil content of about 3% (see examples having 2.95-2.99% vegetable oil) which is close to the lower limit of vegetable oil content claimed. No unexpected advantages of the claimed oil content range are disclosed in the instant specification.  It is therefore considered that one of ordinary skill in the art would appropriately selected a desired oil content based on the end use of the emulsion and nature of the selected oils. 
Regarding claim 7 Schrader discloses an extract of 10-25% saponins which encompasses the claimed 20%.
Regarding claim 8,   Schrader discloses emulsifying liposoluble natural colorants including the claimed colorants (see page 8 lines 1-3) and tocopherols in a system comprising quillaia saponins (see abstract).   
Regarding claims 9, Schrader discloses making stable clear/transparent  emulsions, by applying lecithin in the oil phase (page 17 line 4) as an emulsifier in combination with a saponins (page 18 lines 3-5). Schrader discloses that an emulsion emulsified with a system of saponin and lecithin has an excellent shelf life stability (typically of at least several months) (page 5 lines 15-17) and produced clear emulsions (page 17 line 8).   One of ordinary skill in the art would therefore include lecithin in an oil phase in an emulsion in modified Schrader at a level sufficient to obtain a desired clarity with a reasonable expectation of success.
Regarding claim 11, Schrader discloses that hydrocolloids are used in stabilizing emulsions and microemulsions (page 2 lines 13-14). 
Regarding   claim 12, Schrader discloses clear/transparent emulsions of liposoluble materials.  
Regarding claim 13, Schrader discloses clear emulsions produced by applying a combination of saponins and lecithin as emulsifier (page 17 line 4, page 18 lines 3-5) having a turbidity value less than 10 FNU (page 5 lines 18-21) corresponding to an absorption coefficient in the claimed range.
Regarding claim 15, Schrader discloses a mean size of oil droplets in an emulsion as 140 nm (page 5 line 14) which is within the recited range. 
Regarding claim 16, Klingenberg discloses adding ascorbyl palmitate at an exemplary  level of 1% and Runge discloses adding ascorbyl palmitate as emulsifier at an exemplary level of 3% in an emulsion comprising liposoluble carotenoids, which falls within the claimed range. Schrader discloses making stable clear/transparent  emulsions, by applying lecithin in the oil phase (page 17 line 4) as an emulsifier in combination with a saponins (page 18 lines 3-5). Schrader discloses that an emulsion emulsified with a system comprising saponin and lecithin has an excellent shelf life stability (typically of at least several months) (page 5 lines 15-17) and produced clear emulsions (page 17 line 8).   One of ordinary skill in the art would therefore include ascorbyl palmitate at a suitable level based on oil content ,and lecithin in an oil phase in an emulsion in modified Schrader at a level sufficient to obtain a desired clarity with a reasonable expectation of success. Schrader discloses exemplary compositions having 1-5% lecithin which encompasses the claimed range.  
Regarding claim 18,   Schrader discloses emulsions with an exemplary turbidity coefficient of 30 (e.g. see page 5 line 23) which is within the claimed range.
Regarding claim 23, the rationale as applied to claim 1 is reiterated. Regarding the limitation of ascorbyl palmitate content, Klingenberg discloses adding ascorbyl palmitate at an exemplary  level of 1% and Runge discloses an exemplary concentration of about 3% which falls within the claimed range. Schrader discloses exemplary compositions having 1-5% lecithin which encompasses the claimed range, to provide clear emulsions. 
Regarding claims 25 and 26 Schrader discloses beverage compositions with an emulsion as claimed (e.g. see Tables 1 and 2).
Regarding claim 27, Schrader discloses a beverage having an emulsion with 10g quillaia extract/1000 g   at a level of 1.2g/L (see Table 1 example 7 and 8, and Table 2).   This corresponds to a level of quillaia extract of 12ppm in a beverage composition, which falls within the recited range.
Regarding claim 32, an emulsion in Schrader as applied to claim 15 above has a mean size of oil droplets of about 140 nm which falls within the claimed range.
Regarding claim 33, applicant’s disclosure does not show the criticality of using fructose alone on the properties of the claimed emulsion.  It is therefore considered that a preferential selection is made based on known sweetness properties of fructose as compared to glucose or combinations, for example.
Claims 24, 31 and 35 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over Schrader in view of Klingenberg and Runge, as evidenced by Cort and Reddy et al. JADA 2016.
Regarding claims 24, 31 and 35, Schrader in view of Klingenberg and Runge as evidenced by Cort, as applied to claim 1 above includes beverages comprising an emulsion as claimed. A pH for such beverages is not specifically disclosed. However, Klingenberg discloses successfully preparing an emulsion having improved stability at acidic pH in beverage compositions comprising a liposoluble colorant beta-carotene, by including an emulsifying system having  a sugar ester, a sugar alcohol or sugar syrup and  lecithin ([0038], working examples), wherein  the emulsifying system comprising sugar ester and lecithin has high stability  to acid [0048],
Such beverages generally have a pH in the range of 2.5-3.5 as claimed (see Table in evidentiary reference listing pH values of common branded carbonated beverages (sodas)), for example. 
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

No evidence of establishment of a coaction or cooperative relationship between the selected ingredients in the claimed composition that produces a new, unexpected or and useful function is available in the disclosure. For these reasons, applicant’s arguments in view of the amended claims are not persuasive.
Claims 1, 7-9, 11-13, 15, 16, 18, 23-27, 31-33, 35 and 36 are therefore prima facie obvious in view of the art.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 7-9, 11-13, 15, 16, 18, 23-27, 31, 32 ,35 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4,6-8,13,14,16-19 and 21-23 of copending Application No. 13/703,277. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to emulsions of liposoluble components including colorants that are stable in high acid food and beverage compositions and are stabilized by a system comprising saponins, other surfactants, and lecithin.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
	Applicant’s arguments in view of claim amendments have been considered, but are not persuasive, for the reasons provided in the current office action.
	Ascorbyl palmitate is applied as an emulsifier in prior art in making emulsions comprising liposoluble materials, including carotenoids, and carotenoid emulsions having sugar ester and lecithin are reported to be highly acid stable in prior art. 
Schrader discloses that compositions of the invention may include liposoluble colorants such as carotenoids preferably beta-carotene (page 12 lines 15-20). Schrader discloses that ascorbic acid is added as a preferred  antioxidant, (page 15 line 24) and that tocopherols are added to prevent oxidation of liposoluble substances (page 17 lines 12-13).  Although Schrader does not disclose  ascorbyl palmitate in the composition, ascorbyl palmitate, an ester of ascorbic acid is a known antioxidant (see Cort) in compositions comprising fats and oils, and is more effective and efficient than ascorbic acid in providing oxidative stability to such compositions (Cort, Table V). Further, Cort discloses that a combination of ascorbyl palmitate and tocopherols has synergistic antioxidant effects in compositions comprising fats and oils. (Cort .Table 1), and provide enhanced stability to carotenoids when used in combination with tocopherols (Cort page 324 column 2 paragraph 2).  Antioxidant activity has been demonstrated by levels from
0.003-5.0% (page 324 column 2 paragraph 3). Furthermore, Klingenberg discloses successfully preparing an emulsion having improved stability at acidic pH in beverage compositions comprising a liposoluble colorant beta-carotene, by including an emulsifying system having  a sugar ester, a sugar alcohol or sugar syrup and  lecithin ([0038], working examples), wherein  the emulsifying system comprising sugar ester and lecithin has high stability  to acid [0048], and the emulsion comprises ascorbyl palmitate at an exemplary  concentration of 1% and tocopherols in the oil phase, which falls within the claimed range.   Klingenberg does not disclose “ascorbyl palmitate as emulsifier”. Runge however discloses that ascorbyl palmitate is applied as an emulsifier at a concentration of 20% to 80% by weight of added carotenoids, in preparing stable emulsions comprising carotenoids, tocopherols, (Example 4) and ascorbic acid (Example 5) and provides an exemplary concentration of about 3% by weight in an emulsion comprising carotenoids (Example 4), which falls within the claimed range.  
As Schrader, Klingenberg and Runge are all directed to making emulsions of liposoluble colorants, one of ordinary skill in the art would include ascorbyl palmitate in a composition in Schrader, in amounts in the claimed range, with a view to further improve the stability of the system with a reasonable expectation of success.  Ascorbyl palmitate inherently functions as both emulsifier and antioxidant in the system.
	For these reasons, applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793